DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “generating a graph-based ontological data structure including a plurality of nodes in a low-latency database analysis system, wherein nodes from the plurality of nodes represent respective analytical-objects in the low-latency database analysis system, wherein the nodes from the plurality of nodes are connected to other nodes from the plurality of nodes by edges, wherein an edge represents a relationship in the low-latency database analysis system, and wherein generating the graph-based ontological data structure includes: receiving a high-level language script describing a first analytical-object in the low-latency database analysis system; and in response to receiving the high-level language script: generating a first node representing the first analytical-object; and including the first node in the graph-based ontological data structure, wherein including the first node in the graph-based ontological data structure includes generating an edge in the graph-based ontological data structure indicating a relationship between the first node and a second node in the graph- based ontological data structure; receiving data expressing a usage intent, the data expressing the usage intent including a request for data from the low-latency database analysis system; obtaining results data from the low-latency database analysis system, wherein obtaining the results data from the low-latency database analysis system includes: traversing the graph-based ontological data structure based on the data expressing the usage intent to identify the first node; and in response to identifying the first node, obtaining the results data in accordance with the first analytical-object; and outputting a response including the results data for presentation to a user”, as recited in independent claim 1.
The closest prior art of record Bulgakov (Pub. No. US 2016/0224542 A1, hereinafter “Bulgakov”) discloses generating a graph-based ontological data structure including a plurality of nodes in a [low-latency] database analysis system, wherein nodes from the plurality of nodes represent respective [analytical-]objects in the [low-latency] database analysis system, wherein the nodes from the plurality of nodes are connected to other nodes from the plurality of nodes by edges, wherein an edge represents a relationship in the [low-latency] database analysis system, and wherein generating the graph-based ontological data structure includes: receiving a high-level language script describing a first [analytical-]object in the [low-latency] database analysis system; and in response to receiving the high-level language script: generating a first node representing the first [analytical-]object; and including the first node in the graph-based ontological data structure, wherein including the first node in the graph-based ontological data structure includes generating an edge in the graph-based ontological data structure indicating a relationship between the first node and a second node in the graph- based ontological data structure, however, Bulgakov fails to disclose a low-latency database analysis system, analytical-objects, receiving data expressing a usage intent, the data expressing the usage intent including a request for data from the low-latency database analysis system; obtaining results data from the low-latency database analysis system, wherein obtaining the results data from the low-latency database analysis system includes: traversing the graph-based ontological data structure based on the data expressing the usage intent to identify the first node; and in response to identifying the first node, obtaining the results data in accordance with the first analytical-object; and outputting a response including the results data for presentation to a user. As such, the combined features as recited in independent claim 1 are not specifically disclosed in the prior arts of record.
The prior arts of record fail to teach neither singly nor in combination, “a graph-based ontological data structure including a plurality of nodes, wherein nodes from the plurality of nodes represent respective analytical-objects in the low-latency database analysis system, wherein the nodes from the plurality of nodes are connected to other nodes from the plurality of nodes by edges, wherein an edge represents a relationship in the low-latency database analysis system; and a processor that executes instructions to: in response to receiving a first high-level language script describing a first analytical-object for the low-latency database analysis system: generate a first node representing the first analytical-object; and include the first node in the graph-based ontological data structure, wherein including the first node in the graph-based ontological data structure includes generating an edge in the graph-based ontological data structure indicating a relationship between the first node and a second node in the graph-based ontological data structure; in response to receiving first data expressing a usage intent, wherein the first data expressing the usage intent includes a request to output a second high-level language script representing a second analytical-object of the low-latency database analysis system: obtain object data for the second analytical-object from the graph-based ontological data structure; generate the second high-level language script describing the second analytical-object based on the object data; and output the second high-level language script; and in response to receiving second data expressing a usage intent, wherein the second data expressing the usage intent includes a request for data from the low-latency database analysis system: obtain results data from the low-latency database analysis system, wherein to obtain the results data the processor executes the instructions to: traverse the graph-based ontological data structure based on the second data expressing the usage intent to identify the first node; and in response to identifying the first node, obtain the results data in accordance with the first analytical-object; and output a response including the results data for presentation to a user”, as recited in independent claim 10.
The closest prior art of record Bulgakov discloses a graph-based ontological data structure including a plurality of nodes, wherein nodes from the plurality of nodes represent respective [analytical-]objects in the [low-latency] database analysis system, wherein the nodes from the plurality of nodes are connected to other nodes from the plurality of nodes by edges, wherein an edge represents a relationship in the [low-latency] database analysis system; and a processor that executes instructions to: in response to receiving a first high-level language script describing a first [analytical-]object for the [low-latency] database analysis system: generate a first node representing the first [analytical-]object; and include the first node in the graph-based ontological data structure, wherein including the first node in the graph-based ontological data structure includes generating an edge in the graph-based ontological data structure indicating a relationship between the first node and a second node in the graph-based ontological data structure, however, Bulgakov fails to disclose a low-latency database analysis system, analytical-objects, in response to receiving first data expressing a usage intent, wherein the first data expressing the usage intent includes a request to output a second high-level language script representing a second analytical-object of the low-latency database analysis system: obtain object data for the second analytical-object from the graph-based ontological data structure; generate the second high-level language script describing the second analytical-object based on the object data; and output the second high-level language script; and in response to receiving second data expressing a usage intent, wherein the second data expressing the usage intent includes a request for data from the low-latency database analysis system: obtain results data from the low-latency database analysis system, wherein to obtain the results data the processor executes the instructions to: traverse the graph-based ontological data structure based on the second data expressing the usage intent to identify the first node; and in response to identifying the first node, obtain the results data in accordance with the first analytical-object; and output a response including the results data for presentation to a user. As such, the combined features as recited in independent claim 10, and similarly stated in independent claim 17, are not specifically disclosed in the prior arts of record.
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 4-7, 9, 10, 13-15, 17, 18, 20-27 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166